Citation Nr: 0920958	
Decision Date: 06/04/09    Archive Date: 06/16/09

DOCKET NO.  08-09 682	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased rating for lumbosacral strain, 
currently rated as 10 percent disabling.


ATTORNEY FOR THE BOARD

Timothy S. Hoseth, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1983 to 
October 1986.  He also had subsequent service in the Army 
Reserves.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2007 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in September 
2007, a statement of the case was issued in February 2008, 
and a substantive appeal was received in March 2008.


FINDING OF FACT

The Veteran's lumbosacral strain is not shown to have been 
manifested by limitation of thoracolumbar flexion to 60 
degrees; combined range of thoracolumbar motion 120 degrees 
or less; or muscle spasm or guarding severe enough to result 
in abnormal gait or abnormal spine contour; there are no 
ratable neurological symptoms.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
lumbosacral strain have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. Part 4, including 
§§ 4.7, 4.40, 4.45, 4.58, 4.59, 4.66, 4.71a, and Diagnostic 
Codes 5237, 5243 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 
3.326(a), VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).

The notice requirements apply to all five elements of a 
service connection claim: (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473, 484 (2006).

The United States Court of Appeals for Veterans Claims' 
decision in Pelegrini v. Principi, 18 Vet. App. 112, 119-20 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The RO provided the appellant pre-adjudication notice by a 
letter dated in May 2007.  This notification substantially 
complied with the requirements of Quartuccio v. Principi, 16 
Vet. App. 183 (2002), identifying the evidence necessary to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence.  The claimant has been provided 
with every opportunity to submit evidence and argument in 
support of his claim, and to respond to VA.

The Board notes at this point that for an increased 
compensation claim, 38 U.S.C.A. § 5103(a) requires, at a 
minimum, that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
Further, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Id.  

The Board notes that the RO sent the Veteran a June 2008 
correspondence that fully complied with Vazquez-Flores.  His 
claim was thereafter readjudicated in July 2008 and December 
2008 via supplemental statements of the case.  See Prickett 
v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as a statement of the case or supplemental 
statement of the case, is sufficient to cure a timing 
defect).

The VCAA also provides that VA has a duty to assist claimants 
in obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In this case, the 
Veteran's service treatment records and private treatment 
records are on file.  The Board notes that VA sent 
correspondence to the Veteran in September 2008 and October 
2008, notifying him about furnishing additional private 
medical records.  The Board notes that any further attempts 
to obtain such records would be futile.  There is no 
indication of available, outstanding records which would 
support the Veteran's claim.  38 U.S.C.A. § 5103A(c); 
38 C.F.R. § 3.159(c)(1)-(3).

The Veteran was afforded a VA examination in June 2007.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The 
examiner did not review the Veteran's claims file 
concurrently with the examination; however, the examiner 
subsequently reviewed the claims file and issued an addendum 
in January 2008.  Therefore, the examination report is 
thorough and contains sufficient information to decide the 
issue on appeal, and the Board finds that further examination 
is not necessary.

For all the foregoing reasons, the Board concludes that VA's 
duties to the Veteran to notify and assist him have been 
fulfilled with respect to the issue on appeal and the 
appellant is not prejudiced by a decision on the claim at 
this time.

Increased Rating

The Veteran contends that the severity of his service-
connected lumbosacral strain warrants a higher disability 
rating.

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a claim, 
VA shall give the benefit of the doubt to the claimant.  38 
U.S.C.A. § 5107.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, a claimant may experience multiple distinct 
degrees of disability that might result in different levels 
of compensation from the time the increased rating claim was 
filed until a final decision is made.  Hart v. Mansfield, 21 
Vet. App. 505 (2007).  The analysis in the following decision 
is therefore undertaken with consideration of the possibility 
that different ratings may be warranted for different time 
periods.

It should be noted that when evaluating disabilities of the 
musculoskeletal system, 38 C.F.R. § 4.40 allows for 
consideration of functional loss due to pain and weakness 
causing additional disability beyond that reflected on range 
of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Further, 38 C.F.R. 
§ 4.45 provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.

The general rating formula provides for the following 
disability ratings for diseases or injuries of the spine, 
with or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease.  It applies to 
Diagnostic Codes 5235 to 5243 unless the disability rated 
under Diagnostic Code 5243 is evaluated under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes.

For purposes of this case, the Board notes that under the 
general rating formula for diseases and injuries of the 
spine, ratings are assigned as follows:

(1) 10 percent - Forward flexion of the thoracolumbar spine 
greater than 60 degrees but not greater than 85 degrees; or, 
combined range of motion of the thoracolumbar spine greater 
than 120 degrees but not greater than 235 degrees; or, muscle 
spasm, guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour; or, vertebral body 
fracture with loss of 50 percent or more of the height;

(2) 20 percent - Forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; or, 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis;

(3) 40 percent - Forward flexion of the thoracolumbar spine 
is 30 degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine;

(4) 50 percent - Unfavorable ankylosis of the entire 
thoracolumbar spine; and

(5) 100 percent - Unfavorable ankylosis of the entire spine.

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, should be separately evaluated under an 
appropriate diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the thoracolumbar spine is zero to 
90 degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
thoracolumbar spine is 240 degrees.  The normal ranges of 
motion for each component of spinal motion provided in this 
note are the maximum that can be used for calculation of the 
combined range of motion.

Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the 
nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability.

The Diagnostic Codes for the spine are as follows: 5235 
Vertebral fracture or dislocation; 5236 Sacroiliac injury and 
weakness; 5237 Lumbosacral or cervical strain; 5238 Spinal 
stenosis; 5239 Spondylolisthesis or segmental instability; 
5240 Ankylosing spondylitis; 5241 Spinal fusion; 5242 
Degenerative arthritis of the spine (see also Diagnostic Code 
5003); 5243 Intervertebral disc syndrome.

The Diagnostic Code for intervertebral disc syndrome (5243), 
permits evaluation under either the General Rating Formula 
for Diseases and Injuries of the Spine or under the Formula 
for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, whichever results in the higher 
evaluation when all disabilities are combined, and 
incapacitating episodes are defined as requiring bed rest 
prescribed by a physician and treatment by a physician.  38 
C.F.R. § 4.71a, Diagnostic Codes 5237, 5242, 5243.

Factual Background

Service connection was established for the Veteran's 
lumbosacral strain in a January 1987 rating decision, at 
which time a 0 percent disability rating was assigned.  In 
May 2007, the Veteran filed an increased rating claim for his 
lumbosacral strain.  A rating decision was issued by the RO 
in June 2007, which assigned a 10 percent rating, and has 
been in effect since that time, under the provisions of 
Diagnostic Code 5237.

Private medical records show that the Veteran was treated in 
November 2000 and December 2000 for back pain and left leg 
numbness; he stated that his condition began years ago.  
After an MRI, the examiner concluded that the Veteran's 
lumbar spine was well maintained, there was no 
spondylolisthesis, lumbar discs were normal in height and 
signal intensity, there was no disc herniation or protrusion 
identified, and no canal or foraminal stenosis seen.  The 
Veteran's lumbar spine was ultimately diagnosed as normal.  
The numbness in his left thigh was diagnosed as meralgia 
parasthetica, and it was noted that it was not related to 
lumbar radiculopathy.  The Veteran was treated with L4-5, L5-
S1 intraarticular facet injections on the left, and was 
afforded 100 percent improvement of typical pain post 
procedure.

The Veteran was last afforded a VA examination pertinent to 
his lumbosacral strain in June 2007.  The examiner noted that 
the claims file was not available to be reviewed prior to the 
Veteran's examination; however, the same examiner 
subsequently reviewed the Veteran's claims file and issued an 
addendum in January 2008.  The Veteran reported a history of 
being a short haul truck driver up until approximately ten 
years ago, subsequently transitioned into a 
supervisor/managerial position, but was laid off from that 
position in 2007.  The Veteran reported daily mechanical low 
back pain over the past several years, that the low back pain 
and left leg numbness increased with prolonged walking, 
sitting, driving, heavy or repetitive lifting, and repetitive 
bending or twisting at the waist.  He stated that episodic 
flare-ups occurred about twice per month, that they would 
last for approximately two days, and that he used over the 
counter medication for the pain.  He reported that he could 
still do all required activities of daily living, including 
strenuous yard and household chores.  The Veteran had normal 
spinal curvature, no spinous process tenderness, no lumbar 
perivertebral muscle tenderness or spasm, and no sacral iliac 
joint tenderness or sciatic tenderness.  His motor strength 
was 5/5 for all muscle groups of bilateral lower extremities, 
his straight leg raising was negative for both sitting and 
lying, and his sensation was intact to light touch for all 
dermatomes of bilateral lower extremities.  The Veteran's 
test results for range of motion were: forward flexion, to 70 
degrees for prerepetitive motion and 80 degrees 
postrepetitive motion; extension, to 30 degrees; left lateral 
flexion, to 30 degrees; right lateral flexion, to 30 degrees; 
left lateral rotation, to 30 degrees; and right lateral 
rotation, to 30 degrees.  The combined range of motion of the 
thoracolumbar spine was 220 degrees for prerepetitive motion 
and 230 degrees for postrepetitive motion.  The examiner 
noted that the Veteran had no apparent weakness, fatigability 
or loss of coordination during or following three repetitions 
of range of motion; however, the Veteran complained of pain 
on the extremes of motion in each plane.  The examiner 
ultimately diagnosed the Veteran with lumbar degenerative 
joint disease, with no evidence of degenerative disc disease 
or radiculopathy, and left thigh meralgia parasthetica.

In one of the Veteran's statements, received by VA in June 
2007, he contended that he will occasionally have 
incapacitating episodes lasting for approximately two days.  
He stated that he has received injections for his back, which 
did not help.  He reported being unable to work as a truck 
driver because of his chronic back pain, and believes that he 
would not be able to pass any employment examination that 
involves lifting.  The Veteran further stated that he needs 
to switch occupational fields (from being a truck driver) in 
order to provide for himself and his family.

The record does not contain VA outpatient treatment medical 
records.

Analysis

The Veteran contends that the evaluation currently assigned 
his lumbosacral strain does not accurately reflect the 
severity of that disorder.

The Board notes that the Veteran has not at any time shown 
manifestations that would warrant the next higher (20 
percent) rating under 38 C.F.R. § 4.71a, Diagnostic Code 
5237, such as limitation of forward flexion to 60 degrees or 
less, a combined range of motion 120 degrees or less, muscle 
spasms, abnormal gait, scoliosis, reversed lordosis, or 
abnormal kyphosis.  In June 2007, the Veteran achieved 
forward flexion to 70 degrees (80 degrees for postrepetitive 
motion) and a combined range of motion of 220 degrees (230 
degrees for postrepetitive motion).  The Board has considered 
functional loss due to pain, see DeLuca v. Brown, 8 Vet. App. 
202 (1995), but notes that the Veteran on examination only 
experienced pain at the extremes of motion, and exhibited no 
further functional loss even after several repetitions.  
Given this disability picture, a rating in excess of the 
currently assigned 10 percent is not warranted.

While the Veteran has complained of sensory abnormalities 
related to his lumbosacral strain, the findings in the 
medical records do not support a conclusion that the Veteran 
has radiculopathy, or that he has any other objective 
neurological symptoms related to his low back disability.  In 
November 2000, the private examiner stated that the Veteran's 
meralgia parasthetica was not related to lumbar 
radiculopathy.  Furthermore, VA examination showed no 
neurological impairment or sensory deficits.  Additionally, 
no muscle atrophy is present and there is no indication that 
muscle strength in the lower extremities is abnormal.  The 
Board recognizes the Veteran's assertions regarding left leg 
numbness, but the medical evidence is against a finding that 
there are any neurological symptoms attributable to the 
service-connected lumbar spine disability.  

The Board has determined that the Veteran is entitled to no 
more than a 10 percent disability rating under any of the 
spinal rating criteria applicable.  Consideration has been 
given to the provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59.  
While the Veteran complained of flare-ups and stated that 
they occur approximately twice per month and last for 
approximately two days, the June 2007 VA examination report 
noted no muscle weakness, fatigability, or loss of 
coordination, and the Veteran reported being able to do all 
required activities of daily living.  Furthermore, 
incapacitating episodes require bed rest prescribed by a 
physician and treatment by a physician, which is not 
evidenced by the record.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5243.  The Veteran also complained of low back pain upon 
repetitive use without additional limitation of motion.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  With regard to 
whether the Veteran is entitled to a separate rating for 
neurological manifestations, as discussed above no objective 
neurological manifestations have been demonstrated to be 
related to his low back disability.  Accordingly, the Board 
finds that the Veteran is not entitled to a separate rating 
for neurological manifestations.

In sum, the weight of the credible evidence demonstrates that 
the orthopedic manifestations of the Veteran's low back 
disability do not meet the criteria for a rating in excess of 
10 percent.  The Board finds that the Veteran is not entitled 
to a separate rating for any neurological component of his 
lumbosacral strain, as there is no objective evidence of any 
independently ratable neurological manifestations related to 
his low back disability that would warrant a compensable 
rating.  Therefore, the claim for an increased rating is 
denied.

In addition, staged ratings are not applicable since at no 
point did the Veteran's lumbosacral strain even remotely 
approximate the criteria for a higher rating.

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b) and 38 C.F.R. § 4.3, but 
there is not such a state of approximate balance of the 
positive evidence with the negative evidence to otherwise 
warrant a favorable decision.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations has also been considered, 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  38 
C.F.R. § 3.321(b)(1).  While the Veteran contends that he is 
unable to work as a truck driver because of his chronic back 
pain, he has previously worked as in a supervisor/managerial 
position, and even stated that he needs to switch 
occupational fields (from being a truck driver) in order to 
provide for himself and his family.  Furthermore, the Veteran 
reported during the June 2007 VA examination that he could 
still do all required activities of daily living, including 
strenuous yard and household chores.  In this regard, the 
Board finds that there has been no showing by the Veteran 
that his service connected lumbosacral strain has resulted in 
marked interference with employment or necessitated frequent 
periods of hospitalization.  Under these circumstances, the 
Board finds that the Veteran has not demonstrated marked 
interference with employment so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9Vet. App. 
337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

The Veteran may always advance a new claim for an increased 
rating should his service-connected lumbosacral strain 
increase in severity in the future. 



ORDER

The appeal is denied.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


